AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                                                                                                                    FILED
                        Sheet I
                                                                                                                      UM' 0 3 2018
                                          UNITED STATES DISTRICT COURT                                             Clerk, U.S District Court
                                                                                                                      District Of Montana
                                                                                                                          Great Foils
                                                                District of Montana
                                                                           )
               UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                          v.                                               )
                                                                           )
                    BRIAN DOUGLAS EAGLE                                           Case Number: CR 18-41-GF-BMM-01
                                                                           )
                                                                           )      USM Number: 17260-046
                                                                           )
                                                                           )       R. Hank Branom
                                                                           )      Defendant's Attorney
THE DEFENDANT:
!i1 pleaded guilty to count(s)        1 of the Indictment

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                       Offense Ended
 18   u.s.c, § 1153(a),2241(a)(1)    Abusive Sexual Contact                                                 . 217/201.8




       The defendant is sentenced as provided in pages 2 through          __7 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)
                 ------------- Dis                                 Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material clianges in economic circumstances.




                                                                          Brian Morris, United States District Judge
                                                                         Name and Title of Judge


                                                                          51212019
                                                                         Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment - Page   -~2-   of   7
 DEFENDANT: BRIAN DOUGLAS EAGLE
 CASE NUMBER: CR 18-41-GF-BMM-01

                                                              IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  108 months.




     Ill    The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends that the Defendant be housed at the BOP's Englewood, Colorado facility. The Court further
  recommends that the Defendant participate in the BO P's 500-hour RDAP program. The Court further recommends that the
  Defendant participate in residential sex offender treatment at a facility designated by the Bureau of Prisons.

     Ill    The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at
                     --------- D                       a.m.     D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.rn. on
            D as notified by the United States Marshal.
            D   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED ST ATES MARSHAL



                                                                            B y - - - - ~DEPUTY
                                                                                         ===       =======-----
                                                                                                UNITED STATES MARSHAL
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                                 Judgment-Page _ _ _ of
 DEFENDANT: BRIAN DOUGLAS EAGLE
 CASE NUMBER: CR 18-41-GF-BMM-01
                                                         SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:
     96 months.




                                                     MANDATORY CONDITIONS

I.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
              O The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.      D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.      !i1'   You must cooperate in the collection of DNA as directed by the probation officer.     (c:heck /{ applicable)
6.      l!f    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
               directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
               reside, work, are a student, or were convicted of a qualifying offense. (check ;lupplicable)
7.      D You must participate in an approved program for domestic violence.        (check if applicahle)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release

                                                                                                Judgment-Page _ ___,____ _ of - - - ' - - - - -
 DEFENDANT: BRIAN DOUGLAS EAGLE
 CASE NUMBER: CR 18-41-GF-BMM-01

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least l 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date _ _ _ _ _ _ _ _ _ _ __
  AO 245B(Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3D - Supervised Release

                                                                                                                        Judgment-Page - - ~ of
DEFENDANT: BRIAN DOUGLAS EAGLE
CASE NUMBER: CR 18-41-GF-BMM-01

                                             SPECIAL CONDITIONS OF SUPERVISION

 1. The defendant shall submit his person, and any property, residence, place of employment, vehicle, papers, computers {as defined in 18 U.S.C. § 1030(e)
 {1 )), other electronic communications or data storage devices or media, to which the defendant has access, to a search at a reasonable time and a reasonable
 manner, with or without a warrant, by the United States Probation Office, or by any law enforcement officers upon the express direction of the United States
 Probation Office, with reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant. Failure to submit to
 search may be grounds for revocation. The defendant shall warn any other occupants, adults, and minors that the premises may be subject to searches
 pursuant to this condition. The defendant shall allow seizure of suspected contraband for further examination.

 2. The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a program designated by, and until
 released by, the United States Probation Office. The defendant is to pay all or part of the costs of treatment as directed by United States Probation Office.

 3. The defendant shall have no contact with the victim, 0.M., in the instant offense.

 4. The defendant shall not be allowed to do the following without prior written approval of United States Probation: knowingly reside In the home, residence, or
 be in the company of any child under the age of 18, with the exception of their own children; go to or loiter within 100 yards of school yards, parks, playgrounds,
 arcades, or other places primarily used by children under the age of 18.

 5. The defendant shall consent to third-party disclosure to any employer or potential employer concerning any computer-related restrictions that are imposed,
 unless excused by the probation officer.

 6. The defendant shall sign the necessary consent form to allow the probation officer to verify utility and telephone access (services) and bills {both past and
 present) to their residence.

 7. All employment must be approved in advance in writing by the United States Probation Office. The defendant shall consent to third-party disclosure to any
 employer or potential employer.

8. The defendant shall participate in a program for mental health treatment as deemed necessary by the United Slates Probation Officer, until such time as the
defendant is released from the program by the probation officer. The defendant is to pay part or all of the cost of this treatment, as directed by the United
States Probation Office.

 9. The defendant may own or passess only one device approved by the United States Probation Office that has access to onllne services. If that device is not a
 phone, the defendant may also possess one mobile phone that has no online capability or camera. The defendant shall notify the probation officer of the device
 (s) prior to initial use. The defendant shall not own, possess, or use any additional devices without the prior written approval of the probation officer. The
 defendant's approved devices shall be capable of being monitored and compatible with monitoring hardware, software, or other technology approved by the
 probation office. The defendant shall allow the probation officer to make unannounced examinations of all computer, hardware, and software, which may
 include the retrieval and copying of au data from defendant's computer. The defendant shall allow the probation officer to install software to restrict the
defendant's computer access or to monitor the defendant's computer access. The defendant shall pay the cost of monitoring, as directed by the United States
Probation Office.
The defendant shall not use any computer device to access sexually explicit materials as defined in these conditions nor to contact minors or gather
information about a minor.
The defendant shall not possess encryption or steganography software. The defendant shall provide records of all passwords, Internet service, and user
identifications {both past and present) to the probation officer and immediately report changes. The defendant shall sign releases to allow the probation officer
to access phone, wireless, Internet, and utllity records.

10. The defendant shall submit to not more than six polygraph examinations per year as directed by United States Probation to assist in treatment, planning,
and case monitoring. The defendant maintains the Fifth Amendment rights during polygraph examinations and may refuse to answer any incriminating
questions. The defendant is to pay all or part of the cost of the examinations as directed by United States Probation Office.

11. The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as defined in 18 U.S.C. § 2256(2)(A), if the
materials, taken as a whole, are primarily designed to arouse sexual desire, unless otherwise approved by the supervising probation officer in conjunction with
defendant's sex offender treatment provider. This condition applies to written stories, visual, auditory, telephonic, or electronic media, computer programs or
services, and any visual depiction as defined in 18 U.S.C. A§ 2256(5). The defendant shall not knowingly patronize any place where sexually explicit material
or entertainment ls the primary item of sate, such as adult bookstores, clubs, or Internet sites, unless otherwise approved by the supervising probation officer in
conjunction with defendant's sex offender treatment provider. The defendant shall not utilize 900 or adult telephone numbers or any other sex.related numbers,
or on-line chat rooms that are devoted to the discussion or exchange of sexually explicit materials as defined above.

12. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by the United States Probation Office,
until the defendant is released from the program by the probation officer. The defendant is to pay part or all of the cost of this treatment, as directed by the
United States Probation Office.

13. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the primary item of sale.

14. The defendant shall participate in substance abuse testing, to indude not more than 104 urinalysis tests, not more than 104 breathalyzer tests, and not
more than 36 sweat patch applications annually during the period of supervision. The defendant shall pay all or part of the costs of testing as directed by the
United States Probation Office.

15. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana, kratom and/or synthetic stimulants
such as bath salts and spice, that are not manufactured for human consumption, for the purpose of altering the defendant's mental or physical state.

16. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical marijuana card or prescription.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment - Page _      _,6,___ of               7
 DEFENDANT: BRIAN DOUGLAS EAGLE
 CASE NUMBER: CR 18-41-GF-BMM-01
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                 JVT A Assessment*                      Fine                        Restitution
 TOTALS            $ 100.00                     $ N/A                                  $ WAIVED                    $ N/A



 D    The determination of restitution is deferred until                        An Amended Judgment in a Criminal Case (AO 245C} will be entered
      after such determination.
                                                               ---- .

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximate. ly proportioned pa~ent, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                           Total Loss**             Restitution Ordered              Priority o_r_ Percent_age
                                                                                                                                                -   '   '       -~-




TOTALS                               $          0.00                               $                        0.00
                                         ---------                                     ----------
 D     Restitution amount ordered pursuant to plea agreement $

 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the          D       fine   D   restitution.

       D    the interest requirement for the        D    fine       D     restitution is modified as follows:

• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
•• Findings for the total amount oflosses are required under Chapters 109A, 110, 1 JOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments
                                                                                                                          7_ of
                                                                                                         Judgment- Page _ _                   7
DEFENDANT: BRIAN DOUGLAS EAGLE
CASE NUMBER: CR 18-41-GF-BMM-01

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     O     Lump sum payment of$                             due immediately, balance due

            O    not later than                                  , or
            O    in accordance with O C,          O D,       O    E,or      O Fbelow; or
B     O     Payment to begin immediately (may be combined with           DC,         0 D, or      O F below); or

C     O     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly. quarterly) installments of $ ----~-----,- over a period of
                          (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            tenn of supetVision; or

E     O     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     Ill   Special instructions regarding the payment of criminal monetary penalties:

            Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
            payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
            the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
            the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
            Falls, MT 59404, **Assessment Brian Douglas Eagle**.
Unless the cowt has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



0     Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




0    The defendant shall pay the cost of prosecution.

0    The defendant shall pay the following court cost(s):

0    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
